Citation Nr: 1822309	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Naval Reserves from July to October 1984, and, overall, had approximately 22 years of reserve service from April 1984 until retiring in August 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which, among other things, denied service connection for hypertension.

In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the proceeding is of record.

This case was previously before the Board in February 2015, when the claim was remanded so the Agency of Original Jurisdiction (AOJ) could further assist the Veteran with its development, including by verifying whether he was on ACDUTRA on July 24, 2004.  Upon completion of the development requested by the Board, at least to the extent possible, the AOJ continued to deny this claim, as reflected in an April 2016 Supplemental Statement of the Case (SSOC), and since has returned this claim to the Board for further appellate review.  There was compliance, certainly the acceptable substantial compliance, with the Board's February 2015 remand instructions in trying to further develop this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The most probative (meaning most competent and credible) medical and other evidence of record does not establish that the Veteran's hypertension incepted during his service - more specifically, during a period of ACDUTRA - or is otherwise related or attributable to his service.



CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for hypertension.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Hypertension

The Veteran asserts that his hypertension began during his time in the reserves and, therefore, is a service-connected disability.

Service connection is granted for disability resulting from disease or injury incurred in, or aggravated, while performing active duty for training (ACDUTRA) or from injury - but not also disease - incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1131.  ACDUTRA includes full time duty performed by members of the Reserves or National Guard of any state.  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c), (d).

Hypertension is defined by the regulations as a disease and, thus, service connection for hypertension is only available if it was incurred during a period of ACDUTRA; in other words, onset during INACDUTRA cannot establish entitlement to service connection for this disease.

Cardiovascular diseases, such as hypertension, are considered "chronic" and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year of a Veteran's separation from service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).
This presumption, however, does not apply to ACDUTRA and INACDUTRA service, only instead to active duty (AD).  Similarly, neither the presumption of sound condition at entrance into service nor the presumption of aggravation during service of pre-existing diseases or injuries that undergo an increase in severity during service apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this Code, service connection for pre-hypertension is not warranted when an examiner diagnoses pre-hypertension based on readings not recognized in DC 7101.  See VA Adjudication Procedures Manual, M21-MR, III.iv.4.E.20.33.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 C.F.R. § 3.102.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant); see also Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran's medical records establish that he has a current diagnosis of hypertension.  Consequently, there is competent evidence of this claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

As will be explained below, however, the Veteran was not serving on ACDUTRA on July 24, 2004, or when he was diagnosed with hypertension in September 2004 or thereabouts.  As such, service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Veteran's service treatment records (STRs) contain the following blood pressure readings:  July 25, 1999 (118/74); June 23, 2001 (137/78); October 19, 2002 (140/78); December 6, 2002 (142/78); July 26, 2003 (130/82); July 24, 2004 (142/86) and (154/98).  Also, prior to completing a dental health questionnaire in July 2006, the STRs show he denied having had, or then currently having, hypertension.  See, e.g. Dental Health Questionnaires dated in July 1995, June 2001, December 2002, and on July 24, 2004.

The Veteran was initially found to have an elevated blood pressure reading of 154/98 during a dental examination on July 24, 2004.  An Annual Certificate of Physical Condition dated that very same day reveals a blood pressure reading of 142/86.  So the determinative issue is whether the elevated reading on July 24, 2004 occurred during a period of ACDUTRA.  Also keep in mind, however, that hypertension means persistently elevated blood pressure, not just in isolation or on one solitary occasion.  Indeed, Note (1) to DC 7101 explains that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.


The Veteran's service personnel records contain orders dated June 21, 2004, which indicate he was ordered to report to annual training (i.e. ACDUTRA) for a 12-day period of duty from July 11, 2004 to July 22, 2004.  See also Veteran's May 2015 Stmt. (confirming that he had ACDUTRA from July 11-22, 2004).

Although the Veteran's elevated blood pressure reading of 154/98 was neither a valid diagnosis of hypertension for VA purposes, nor was it taken during a period of ACDUTRA, a VA medical opinion was obtained in June 2015 to address whether his currently diagnosed hypertension is etiologically related to a qualifying period of service.  Following review of the claims file, the VA examiner opined that it was less likely than not that the Veteran's current hypertension was caused by or due to his service.  In support of this determination, the examiner indicated that the Veteran has idiopathic hypertension (i.e., no obvious cause), which was first diagnosed and treated in September 2004 and not during a qualifying period of service.

In June 2015, VA received a private medical statement from Dr. L.B. indicating that the Veteran's "hypertension may have started during his Active Duty Service or his Inactive Duty Training based upon several reports of elevated BP readings while he was on Active Military Service" (emphasis added).  Dr. L.B. noted she had reviewed an "Annual Certificate of Physical Condition showing a prehypertension reading of 140/78 on October 10, 2012" and a dental exam showing a higher hypertension reading of 157/98 on July 24, 2004.  Dr. L.B. concluded that, based on these two elevated readings and "the stress of serving in the Active Military for such a prolonged period, [the Veteran's] medical condition could be service-connected".  But this medical statement is inadequate for several reasons.

Most importantly, Dr. L.B.'s statement merely speculated that the Veteran's hypertension "may have started" during his service or "could be" related to his service, meaning service-connected.  See Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and, therefore, is too speculative to establish medical nexus).


In past decisions the Court has held that saying a condition "could" or "may" be related to something else is tantamount to saying it just as well "could not" or "may not" be related, so, because of this equivocality, an insufficient basis to establish causation. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection); Obert, 5 Vet. App. at 33 (physician's statement that the Veteran "may" have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical statement using the term "could", or in the moving party's case, "may" or "possibly", without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).

That said, the Court also has made clear that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; instead, this posited correlation between a Veteran's claimed disability and service need only be an "as likely as not" proposition. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Aside from that, an etiological opinion has to be viewed in its entire context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  In Prejean v. West, 13 Vet. App. 444, 448-9 (2000), the Court held that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  But mere review of the claims file is not dispositive or determinative of an opinion's probative value, owing to the fact that a reliable history may be obtained by other means, such as from the commenting doctor having treated the Veteran personally over a period of time to gain an understanding of his medical history or the Veteran, himself, being a reliable historian in recounting this history. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). In the Neives-Rodriguez decision, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a 

reference to supporting data with a "reasoned medical explanation connecting the two." Neives-Rodriguez, at 301.  Unfortunately, there is no such supporting statement in this instance.

In fact, to the contrary, in January 2016 the commenting clinician who had initially provided the June 2015 VA opinion submitted an addendum.  In response to Dr. L.B.'s opinion, this commenting VA physician explained that an isolated elevated blood pressure reading, especially while at the dentist, does not qualify for the diagnosis of hypertension.  This commenting VA physician further pointed out that, to diagnose hypertension, there must be consistently elevated blood pressure readings over several days to weeks.

Given this doctor's explanation, especially in comparison to the only other opinion of record from someone qualified to make this necessary determination regarding time of inception of the hypertension or cause of it, the Board concludes that service connection for this disease is not warranted.  The record is clear that the Veteran was not serving on ACDUTRA on July 24, 2004, or when he was diagnosed with hypertension in September 2004 or thereabouts.  Moreover, the most probative (competent and credible) medical evidence indicates that his isolated elevated blood pressure reading on July 24, 2004, was not necessarily tantamount to or an actual diagnosis of hypertension.  In fact, another blood pressure reading that same day contrarily was within normal limits.

Consideration also has been given to the Veteran's personal assertion that his hypertension was caused or aggravated by his ACDUTRA.  Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this particular instance, the determinations as to diagnosis and causation fall outside the realm of common knowledge of a layman.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Here, the lay evidence does not constitute competent medical evidence and lacks probative value in relation to the VA examiner's unfavorable opinion, so, too, does Dr. L.B.'s opinion for the reasons and bases discussed.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension and, thus, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

The claim of entitlement to service connection for hypertension is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


